On Petition for Rehearing
McQUADE, Justice.
In its petition for rehearing the appellant Securities Credit Corporation again- urges that its mortgages having been filed -prior to any action being instituted or any rights in the property acquired by any other creditor, its liens are valid under I.C. § 45 — 1103. Appellant contends that the mortgages, being actually of record, constitute valid notice to other creditors whether they were entitled to be filed for record or not.
The statute requires that the mortgage be “acknowledged or proved as grants of real estate, and the mortgage, or a true copy thereof” be filed for record. The proviso which preserves the lien of the mortgage, except as against “such creditors as acquire specific liens thereon, prior to the time of such filing” does not operate to preserve the lien of a mortgage which is not properly acknowledged. The proviso is expressly limited to the filing of a properly acknowledged instrument. The words “such filing” relate back to the properly acknowledged instrument described in the first sentence of the paragraph.
Appellant’s mortgages not having been properly acknowledged and not being entitled to be filed for record, the result is the same as though they had never been filed at all. The other creditors acquired specific rights in the property by thé assignment for the benefit of creditors prior to the time of any valid filing.
Rehearing denied.
KEETON, C. J., and PORTER, TAYLOR and SMITH, JJ., concur.